Citation Nr: 1816163	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This case was previously before the Board in November 2015 and September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  A November 1, 2016 VA treatment record indicates that the Veteran had a follow up appointment scheduled on December 22, 2016.  To date, VA treatment records subsequent to December 21, 2016 have not been associated with the claims file.  Additionally, VA treatment records from August 8, 2016 and August 23, 2016 indicate that non-VA treatment records, including an April 2016 progress note, an office visit note from 2015, and a left knee pre-operative report, were scanned into VistA Imaging.  Nevertheless, the referenced records have   not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  


In accordance with the prior remand, the Veteran was provided a VA knee examination in December 2016.  Nevertheless, as the examiner's opinion did not address all the evidence specified in the remand directive and the examination report contains an internally inconsistent finding, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from December 21, 2016 to present as well as the VistA Imaging records referenced in the August 8, 2016 and August 23, 2016 VA treatment records, and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have provided any right or left knee treatment, to include any updated treatment records from Dr. Otterberg. After securing the necessary 
releases, request any identified records that are not duplicates of those associated with the claims file.  If any requested records cannot be obtained, the Veteran should be notified    of such.

3.  Return the claims file to the VA physician who provided the December 2016 opinion, if available. If that physician   is not available, the file should be provided to another qualified physician.  If a new examination is deemed necessary, one should be scheduled.

After review of the claims file the examiner should respond to the following:


a. Please clarify the opinion that "it is less likely than not 
that the veteran has a diagnosis of left knee degenerative arthritis" as later in the same discussion the examiner acknowledged the "lateral joint space arthritis seen today."

b. Please indicate whether the lack of findings of a previous ligament tear or an ACL injury on the 2009 MRI is conclusive proof that no prior meniscus or ACL surgery occurred. 

c. The examiner should consider the lay statements from family and friends as they pertain to continuity of symptoms following service rather than as proof of in-service injury.

d. After consideration of the above, the examiner should again opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability arose during service, is a maturation of his in-service knee disability, or is otherwise etiologically related to service.  Please explain why or why not.

4.  After completing the requested action and any addition action deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

